FILED
                            NOT FOR PUBLICATION
                                                                             FEB 10 2017
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


EVANS L. MADISON,                                No. 14-35781

               Plaintiff - Appellant,            D.C. No. 2:13-cv-01998-JLR

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                            Submitted February 8, 2017**

Before:        PREGERSON, LEAVY and OWENS, Circuit Judges.

      Evans L. Madison appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of Madison’s application for

supplemental security income under Title XVI of the Social Security Act. At step


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
five of the sequential evaluation process, the administrative law judge (ALJ)

determined that Madison could perform jobs existing in significant numbers in the

national economy. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012), and we affirm.

      1.     The ALJ provided a detailed and sufficient credibility assessment of

Madison’s symptom testimony. See Treichler v. Comm’r of Soc. Sec. Admin., 775

F.3d 1090, 1103 (9th Cir. 2014). First, regarding Madison’s seizure disorder, the

ALJ identified medical evidence showing that Madison’s seizures and Raynaud’s

syndrome had been well controlled with medication. This evidence undermines a

conclusion that Madison’s symptoms were disabling. See Tommasetti v. Astrue,

533 F.3d 1035, 1040 (9th Cir. 2008). Second, the ALJ identified medical evidence

showing that Madison sought narcotic pain relievers from four different doctors,

three of whom declined to prescribe pain medication. This evidence undercut

Madison’s credibility with respect to the amount of pain he experienced. See

Smolen v. Chater, 80 F.3d 1273, 1284 (9th Cir. 1996); see also Thomas v.

Barnhart, 278 F.3d 947, 959 (9th Cir. 2002). Third, the ALJ identified medical

evidence that conflicted with Madison’s statements regarding the extent of his

symptoms. See Molina, 674 F.3d at 1113.




                                         2
      2.    The ALJ provided specific and legitimate reasons for giving little

weight to the opinion of Madison’s treating physician, Timothy Joos, M.D.

Ghanim v. Colvin, 763 F.3d 1154, 1161 (9th Cir. 2014). First, the ALJ found

Madison to be less than fully credible when reporting his symptoms, and Dr. Joos’s

opinion relied more heavily upon Madison’s self- reports than upon the objective

medical evidence. See Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001)

(explaining that the ALJ was “free to disregard” the opinion of an examining

physician where the record supported the ALJ’s discounting of the claimant’s

testimony). Second, Dr. Joos provided no explanation or supporting evidence for

his conclusion that Madison had gross or fine motor skill restrictions. See Thomas,

278 F.3d at 957.

      3.    The ALJ did not err in discounting the opinion of examining

psychologist, David Widlan, Ph.D. Although Dr. Widlan’s opinion reflects that

Madison reported symptoms that might limit his ability to work, the opinion does

not explain how those symptoms “translate into specific functional deficits which

preclude work activity.” Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595,

601 (9th Cir. 1999). Additionally, the ALJ properly discounted the global

assessment of functioning (GAF) score assigned by Dr. Widlan because the

extremely limited functioning reflected in the GAF score conflicted with


                                         3
Madison’s daily activities. Morgan, 169 F.3d at 601–02. Moreover, because the

ALJ properly found Madison to be less than fully credible in his reporting of the

limiting effects of his symptoms, the ALJ did not err in discounting Dr. Widlan’s

otherwise unsupported GAF score. Id. at 602.

      4.     Finally, although the ALJ erred in failing to provide any explanation

for rejecting the opinion of Jessica LeBlanc, M.D., that error was harmless.

Tommasetti, 533 F.3d at 1038. Dr. LeBlanc saw Madison only two times in

January 2010. The ALJ’s decision includes a detailed and thorough summary of

subsequent record medical evidence and opinions showing that Madison’s leg

weakness improved and his seizure condition stabilized with adjustments to his

medication. Therefore any error in failing to address Dr. LeBlanc’s opinion was

inconsequential to the ultimate non-disability determination. Id.

      AFFIRMED.




                                         4